United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0073
Issued: February 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 16, 2015 appellant filed a timely appeal from a September 21, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to a March 8, 2014 employment incident.
FACTUAL HISTORY
On March 19, 2014 appellant, a 29-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that she sustained a back injury on March 8, 2014
1

5 U.S.C. § 8101 et seq.

while in the performance of duty. She stated that she was checking a bag and injured her back
while lifting it from the rollers to the screening table. The employing establishment did not
indicate that appellant stopped work.
Appellant submitted a prescription dated March 14, 2014 referring her to physical
therapy for a diagnosis of back pain and physical therapy notes dated March 24 through May 15,
2014 from Melissa Strzelinski, a physical therapist, who diagnosed lower back pain from a workrelated injury.
In a June 4, 2014 letter, OWCP indicated that when appellant’s claim was received it
appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
these criteria and because the employing establishment did not controvert continuation of pay
(COP) or challenge the case, payment of a limited amount of medical expenses was
administratively approved. It stated that it had reopened the claim for consideration because the
medical bills had exceeded $1,500.00. OWCP requested additional evidence and afforded
appellant 30 days to respond to its inquiries.
Appellant submitted a narrative statement dated June 20, 2014 reiterating the factual
history of her claim and a March 14, 2014 report from Dr. Elyse Esrig, a Board-certified
internist, who diagnosed low back pain. Dr. Esrig asserted that appellant was lifting a bag at
work when she felt a pop and experienced back pain the next morning. Appellant also submitted
a normal x-ray of the lumbar spine dated March 18, 2014 and an x-ray of the thoracic spine dated
March 18, 2014 which revealed mild right scoliosis.
By decision dated July 18, 2014, OWCP denied appellant’s claim because the medical
evidence submitted failed to establish a diagnosed condition causally related to the March 8,
2014 employment incident.
On June 24, 2015 appellant requested reconsideration and submitted a June 11, 2015
report from Dr. Esrig who reiterated her diagnosis of low back pain. Dr. Esrig explained that
appellant’s back pain diagnosis “existed and what she did at work,” was caused by “lifting a
heavy bag at work.” She pointed out that the strain could have been “muscular, facet joint, disc,
or other.”
By decision dated September 21, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury2 was sustained in the performance of duty, as alleged,
2

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

2

and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.5
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to a March 8, 2014 employment incident.
OWCP has accepted that the employment incident of March 8, 2014 occurred at the time,
place, and in the manner alleged. The issue is whether appellant sustained an injury as a result.
The Board finds that appellant did not meet her burden of proof to establish that she sustained an
injury related to the March 8, 2014 employment incident.
In her reports, Dr. Esrig diagnosed low back pain. She explained that appellant’s back
pain diagnosis was caused by lifting a bag at work and the strain could have been “muscular,
facet joint, disc, or other.” The Board finds that Dr. Esrig’s diagnosis of low back pain is a
description of a symptom rather than a clear diagnosis of the medical condition.6 The Board
further finds that Dr. Esrig’s indication of a “muscular, facet joint, disc, or other” type of strain is
not a firm diagnosis. Therefore, the reports from Dr. Esrig are insufficient to establish a medical
diagnosis in connection with the injury.

3

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
4

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

5

Id. See Gary J. Watling, 52 ECAB 278 (2001).

6

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. See P.S.,
Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

Other medical evidence submitted by appellant, such as the March 18, 2014 x-rays, are of
limited probative value as they do not address whether appellant’s employment caused a
diagnosed condition.7
Appellant also provided physical therapy notes dated March 24 through May 15, 2014
from Ms. Strzelinski, a physical therapist, who diagnosed lower back pain from a work-related
injury. These documents do not constitute competent medical evidence as they are not from a
physician.8
For these reasons, the Board finds that appellant did not meet her burden of proof to
establish that she has a diagnosed medical condition causally related to the March 8, 2014 work
incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to a March 8, 2014 employment incident.

7

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
8

A.C., Docket No. 08-1453 (issued November 18, 2008) (records from a physical therapist do not constitute
competent medical opinion in support of causal relation; a physical therapist is not a physician as defined under
FECA). See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2
ECAB 208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified
physician).

4

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

